Citation Nr: 1743895	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-48 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.

2.  Entitlement to service connection for hypertension, to include as a result of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983, April 2003 to April 2005, and January 2010 to November 2010, with additional service in the Army and Air Force Reserves and the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and March 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2014, the Board remanded the case so as to provide the Veteran with an opportunity for a hearing before a Veterans Law Judge.  Subsequently, he testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in June 2014.  A transcript of the hearing has been associated with the record.  The issues on the title page were again remanded in September 2014 for additional development and the case now returns for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

With regard to the Veteran's initial rating claim, he has been afforded VA examinations in January 2008, March 2009, May 2013, January 2016, and January 2017 in order to ascertain the nature and severity of his left knee disability. 

However, the United States Court of Appeals for Veterans Claims (Court) has recently issued two precedential cases that address the adequacy of VA examinations conducted for the purpose of evaluating musculoskeletal disabilities.  Specifically, the Court has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Additionally, the Court recently addressed 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Upon a review of the Veteran's VA examinations performed during the course of the appeal, it does not appear that such conformed to the Court's holdings in Correa and Sharp.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such matters.  Furthermore, such examination should include retrospective medical opinions addressing the findings included in the January 2008, March 2009, May 2013, January 2016, and January 2017 VA examinations pursuant to the Court's holdings.

With regard to the Veteran's hypertension, the Board noted in the September 2014 remand that current VA and private treatment records show that the Veteran has been diagnosed with hypertension.  Service records showed that he did perform duties associated with nuclear weapons, but there is no record of monitoring for exposure to ionizing radiation.  He testified that he was first diagnosed two weeks after discharge from his first period of active duty in 1983.  However, the first notation in any records of this diagnosis is in a 1992 military medical history questionnaire.   Even though the onset may be between periods of active duty, service connection may be warranted if there was an increase in the disability beyond the normal progression during additional periods of active duty.  38 U.S.C.A. § 1153; see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A VA examiner in August 2009 addressed whether there was an increase in disability from 2003 to 2005, but did not address the contention of an etiological relationship regarding exposure from ionizing radiation.  Additionally, there was no medical opinion addressing a possible increase in disability during later periods of active duty.  Therefore, Board remanded the claim in order to afford the Veteran a VA examination with an opinion addressing the etiology of the Veteran's hypertension.    

Thereafter, the Veteran underwent a VA examination in January 2017, at which time, the examiner opined that his hypertension was less likely than not incurred in or caused by his military service.  In this regard, the examiner noted that, upon a review of the record, the Veteran was not diagnosed with high blood pressure until after 1989, which was six years after his first period of service.  He further determined that exposure he may have had to ionizing radiation during his service from 1979 to 1983 did not affect his hypertension.  The examiner also opined that the Veteran's hypertension, which clearly and unmistakably existed prior to his subsequent period of service from April 2003 to April 2005, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  In support of such opinion, he indicated that there was clear evidence that hypertension pre-dated the Veteran's subsequent period of active duty.  Specifically, such was diagnosed shortly before his period of active duty in 2003.  The examiner noted that his medications were titrated to improve control, which was a relatively normal course of treatment, and he was unable to find evidence of an exposure, injury, or disease which may have aggravated it beyond the natural progression of the disease.  He further reported that he was unable to find evidence in the medical literature that
would support ionizing radiation as a cause of hypertension.  Finally, the examiner noted that the Veteran had fairly well-controlled hypertension and would generally not cause symptoms.

However, as he was not requested to do so at the time, the January 2017 VA examiner did not address whether the Veteran's subsequent period of active duty from January 2010 to November 2010, to include his service Qatar from June 2010 to October 2010, aggravated his hypertension.  In this regard, the Veteran reported that he was under a lot of stress during his deployment and worked long 12-hour days in extreme heat conditions.  Further, he indicated that he was given strange foods to eat.  Upon his return from deployment, the Veteran indicated that his blood pressure readings were higher than normal.  Consequently, a remand is necessary in order to obtain an addendum opinion addressing such matter.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his left knee disability. The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

The examiner should identify the current nature and severity of all manifestations of the Veteran's left knee disability.  The examiner should record the range of motion of the left knee observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's left knee disability conducted in January 2008, March 2009, May 2013, January 2016, and January 2017.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

With specific regard to flare-ups, if Veteran endorses experiencing them, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

The examiner is requested to review the VA examinations conducted in January 2008, March 2009, May 2013, January 2016, and January 2017, and offer an opinion as to whether additional loss of range of motion was present during a flare-up.  If the examiner is unable to do so, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

The examiner should also comment as to whether (and if so, to what extent, (i.e., slight, moderate, or severe)) the Veteran's left knee disability results in recurrent subluxation or lateral instability.  The examiner should also indicate whether there is dislocated or removed semilunar cartilage and, if so, the nature of the symptoms associated with such meniscus impairment.

The examiner also should comment upon the functional impairment resulting from the Veteran's left knee disability.  

All opinions expressed should be accompanied by supporting rationale.

2.  Return the record to the VA examiner who offered the etiological opinion regarding the Veteran's hypertension in January 2017.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the January 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion as to whether the Veteran's hypertension, which has previously been determined to have clearly and unmistakably pre-existed his period of service from January 2010 to November 2010, was clearly and unmistakably not aggravated during such period of service (i.e., clearly and unmistakably  did not undergo an increase in the underlying pathology during service). 

If there was an increase in the severity of the Veteran's hypertension during such period of service, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

In offering such opinion, the examiner is advised that, it does not appear that the Veteran's service treatment records for such period of active duty are available; however, his DD 214 reflects that he deployed to Qatar from June 2010 to October 2010.  However, he should consider contemporaneous medical records before and after such period of service, as well as the Veteran's report that, while deployed to Qatar in 2010, he was under a lot of stress during his deployment and worked long 12-hour days in extreme heat conditions, was given strange foods to eat, and, upon his return from deployment, his blood pressure readings were higher than normal.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




